In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-1514V
                                          UNPUBLISHED


    MARGARET COOPER-HENDON,                                     Chief Special Master Corcoran

                         Petitioner,                            Filed: September 12, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision based on Proffer;
    HUMAN SERVICES,                                             Table Injury; Influenza (Flu); Guillain-
                                                                Barré syndrome (GBS).
                         Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Katherine Carr Esposito, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

       On June 25, 2021, Margaret Cooper-Hendon filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that as a result of receiving the influenza (“flu”)
vaccination on October 29, 2019, she suffered from Guillain-Barré syndrome (“GBS”).
Petition at Preamble. The case was assigned to the Special Processing Unit of the Office
of Special Masters.




1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On March 25, 2022, a ruling on entitlement was issued, finding that Petitioner was
entitled to compensation for a GBS Table injury. On September 12, 2022, Respondent
filed a proffer on award of compensation, which indicates Petitioner’s agreement to the
amount(s) therein. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $127,476.61 (representing $125,000.00 for pain and suffering and
$2,476.61 for unreimbursed expenses) in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under
Section 15(a).

      The Clerk of Court is directed to enter judgment in accordance with this decision.3

      IT IS SO ORDERED.

                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


    MARGARET COOPER-HENDON,

                 Petitioner,
                                                       No. 21-1514V
    v.                                                 Chief Special Master Corcoran

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                 Respondent.


                       PROFFER ON AWARD OF COMPENSATION1

I.       Procedural History

         On June 25, 2021, Margaret Cooper-Hendon (“petitioner”) filed a petition for

compensation (“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34, as amended. She alleges that, as a result of receiving the influenza vaccine on

October 29, 2019, she suffered from Guillain-Barre Syndrome (“GBS”). See Petition. On

March 24, 2022, respondent filed his Vaccine Rule 4(c) report, concluding that petitioner

suffered GBS as defined by the Vaccine Injury Table, within the Table timeframe. On March

25, 2022, Chief Special Master Corcoran issued a ruling on entitlement, finding that petitioner

was entitled to compensation for a GBS Table injury.

II.      Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $127,476.61, for all damages, including $125,000.00 representative of pain and




1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to address after
the Damages Decision is issued.
suffering, and $2,476.61 representative of out-of-pocket medical and related expenses. This

amount represents all elements of compensation to which petitioner is entitled under 42 U.S.C. §

300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $127,476.61 in

the form of a check payable to petitioner.2 Petitioner agrees.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.


                                                 2
                                s/Katherine C. Esposito
                                Katherine C. Esposito
                                Trial Attorney
                                Torts Branch, Civil Division
                                U.S. Department of Justice
                                P.O. Box 146
                                Benjamin Franklin Station
                                Washington D.C. 20044-0146
                                Tel: (202) 305-3774
                                katherine.esposito@usdoj.gov

Dated: September 12, 2022




                            3